Citation Nr: 9915822	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  93-23 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for high cholesterol and 
triglycerides.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from July 1961 to August 1964, 
and from March 1965 until his retirement in April 1982.

A Board of Veteran's Appeals (Board) decision in October 1995 
remanded the issue of entitlement to service connection for 
high cholesterol and triglycerides for additional medical 
development.  The Board finds that the requested development 
has been accomplished.  

The Board thereafter remanded this matter in February 1998 so 
that the regional office (RO) could obtain clarification from 
the veteran as to representation.  In this regard, the Board 
notes that the RO sent correspondence to the veteran's last 
address of record in Fort Myers, Florida, and to another 
address the RO had apparently obtained for the veteran in 
Fort Myers.  The letter that was sent to his last address of 
record was returned by the Post Office with a notation that 
the veteran was not at this address and that the Post Office 
was unable to forward the letter.  Although the letter sent 
to the other address was not returned, it did not generate a 
response from the veteran.  The record also reflects that 
when the RO made an effort to contact the veteran by 
telephone using the last telephone number of record, it was 
determined that the number had been disconnected.  
Consequently, the Board finds that the action requested by 
the most recent remand has also been carried out to the 
extent possible, and that this case is now ready for 
appellate consideration.


FINDING OF FACT

Disability related to high cholesterol and triglycerides was 
not shown in service; disability related to high cholesterol 
and triglycerides is not currently shown.


CONCLUSION OF LAW

The claim for service connection for high cholesterol and 
triglycerides is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Brown, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter, "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  Id.  
Furthermore, a claim that is not well grounded must be 
denied.

At the time the claim was initially reviewed by the Board in 
1995, the evidentiary assertions of the appellant, the 
service and post service records showing the existence of 
elevated levels of high cholesterol and triglycerides, and 
the possible existence of disability related to these 
symptoms, were sufficient to make the claim well grounded in 
the sense that it was "capable of substantiation."  38 
C.F.R. § 5107(a); Murphy v. Derwinski, supra.  In that 
regard, the Board notes that the RO has complied with the 
Board's Remand of October 1995, which sought a VA medical 
examination.  Since there is no indication that there is 
additional necessary development, no further assistance to 
the veteran is required in order to comply with the duty to 
assist him mandated by 38 C.F.R. § 5107(a).  Moreover, as was 
indicated previously, the Board further finds that the more 
recent Board remand that requested clarification of the 
veteran's representation has also been complied with to the 
extent possible, and that additional remand for this purpose 
is not warranted.

Service medical records indicate that the veteran was noted 
to have elevated cholesterol and triglycerides in January 
1979 and October 1979.  In October 1979, it was indicated 
that the veteran's cholesterol was 265 milligrams 
(mg)/deciliter (dl), and that a normal reading was from 140 
to 270 mg/dl.  In January 1980, it was reported that the 
veteran's cholesterol was at 265, that triglyceride levels 
were pending, and that, by history, he had a "700 value for 
one or the other."  When he was examined prior to his 
retirement from service in April 1982, clinical examination 
of the heart and vascular system revealed normal findings.  
At this time, cholesterol was at 275 mg/dl and triglyceride 
was at 225 mg/dl.  A chest X-ray and an electrocardiogram 
were interpreted to reveal normal findings.  The veteran also 
denied any current or past complaints of any heart trouble or 
high blood pressure.

Private medical records from Dr. S. C. for the period of 
September 1988 to April 1992 reflect that in January 1991, it 
was noted that the veteran had a history of elevated 
cholesterol.  Following the examination, it was noted that he 
had elevated cholesterol and triglycerides.  Chest X-rays 
were interpreted to reveal some minor basilar interstitial 
change and that the heart was within normal limits in size.  
The conclusion was that there was no evidence of acute 
pulmonary infiltrates, and the overall diagnosis was 
hypercholesterolemia.  In May 1991, it was noted that the 
veteran had made good strides in lowering his cholesterol, 
with total cholesterol going down from 282 to 257 mg/dl.  In 
November 1991, the veteran's cholesterol level was higher, 
with a total cholesterol of 301 mg/dl and a triglyceride of 
460.  The assessment included hypercholesterolemia, and the 
plan was to place the veteran on some niacin.  In January 
1992, the veteran was noted to still have cholesterol at 296 
mg/dl, and he was placed on prescription medication.  The 
diagnosis included hyperlipidemia with elevated triglycerides 
and low high-density lipoprotein.  In April 1992, the veteran 
experienced some problems from his medication, however, it 
was noted that his cholesterol was down to 259 mg/dl, with 
triglycerides of 362.  The assessment was hyperlipidemia with 
some improvement.

On VA examination in July 1992, the cardiovascular system was 
found to be normal.  Blood pressure was 122/78.  Laboratory 
studies were interpreted to reveal cholesterol at 240 mg/dl 
and triglycerides at 335 mg/dl.  The veteran was also noted 
to have had a history of hypocholesterolemia while on active 
duty, and that he was currently on a moderately strict low 
fat diet.  A chest X-ray was interpreted to reveal that the 
heart was not enlarged.  An electrocardiogram was interpreted 
to be normal, and the diagnosis included hyperlipidemia 
(cholesterol and triglycerides).

A VA medical examination in May 1997 revealed that the 
veteran did not have a history of a heart problem.  It was 
further noted that the veteran was on Lopid for high 
cholesterol and triglycerides, and that there were no 
subjective complaints or objective findings.  Blood pressure 
was noted to be 102/70.  Chest X-rays were interpreted to 
reveal no abnormality of cardiac size, contour, or position, 
and an electrocardiogram was indicated as normal.  The 
diagnosis was hypertriglyceridemia, hypercholesterolemia, and 
no evidence of heart disease.  The examiner further commented 
that hypertriglyceridemia and cholesterolemia did constitute 
an increased risk of heart attack, but did not impair earning 
capacity in civil occupations at this time, and did not 
constitute an impairment.



II.  Analysis 

The Board has considered the evidence relevant to this claim, 
and finds that it shows no current diagnosis of a disability 
with respect to the veteran's high cholesterol and 
triglycerides.  While elevated levels of cholesterol and 
triglycerides have been indicated during and post service, 
the most recent VA medical examination does not reveal 
disability related to the veteran's elevated readings, and 
under the case law, it is clear that a fundamental element of 
a well grounded claim is competent evidence of "current 
disability" (medical diagnosis).  Rabideau v. Derwinski, 
supra; Brammer v. Derwinski, supra.  The Board further finds 
that "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions...."  38 C.F.R. § 4.1 (1998); Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).  Under these criteria, 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case.

The Board recognizes that the veteran has made an effort to 
submit evidence that his high levels of cholesterol and/or 
triglycerides are representative of disability which is 
related to service by way of evidentiary statements and 
assertions.  However, the Court has said that claimants 
unversed in medicine are not competent to make medical 
determinations involving medical diagnosis or causation.  In 
other words, since the veteran has had no medical training, 
his assertion that he currently has disability related to his 
high cholesterol and/or triglycerides which is related to 
certain symptoms he experienced in service, carries no 
weight.  See Espiritu v. Derwinski, supra.  Further, while 
the Board has noted the appellant's argument that high 
cholesterol and triglycerides should be viewed as analogous 
to hypertension in terms of potential development of future 
disability, the Board must again point out that, under the 
controlling case law, a grant of service connection must be 
based upon existing or "present disability," not upon 
speculation as to potential future disability.  "...[I]t is 
clear that allegations of a future disability are not 
sufficient for an award of compensation....  Degmetich, 104 
F.3d. at 1331.

In the event that there is a diagnosis of disability with 
respect to the veteran's high cholesterol and triglycerides 
at some point in the future, the veteran may then proceed to 
submit an appropriate application to reopen his claim, at 
which time he should also provide the medical evidence 
necessary to link any such diagnosed disability to service.


ORDER

The claim for service connection for high cholesterol and 
triglycerides is denied as not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

